Exhibit 10.1

 

 



EXECUTION VERSION

 



 





 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

between

 

JONES SODA CO.

 

and

 

HEAVENLY RX LTD.

 

dated as of

 

July 11, 2019

 

 

 

 

 

 



 

 

 





TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 6 Section 2.01 Purchase and
Sale. 6 Section 2.02 Closing. 7 Section 2.03 Transactions Effected at the
Closing. 7 Section 2.04 Use of Proceeds. 8 Section 2.05 Further Assurances. 8
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 Section 3.01
Organization, Qualification and Authority of the Company. 8 Section 3.02
Capitalization. 9 Section 3.03 Subsidiaries. 10 Section 3.04 No Conflicts;
Consents. 10 Section 3.05 SEC Filings; Financial Statements. 11 Section 3.06
Undisclosed Liabilities. 12 Section 3.07 Absence of Certain Changes, Events and
Conditions. 12 Section 3.08 Material Contracts. 12 Section 3.09 Title to Assets;
Real Property. 13 Section 3.10 Intellectual Property. 14 Section 3.11 Insurance.
15 Section 3.12 Legal Proceedings; Governmental Orders. 16 Section 3.13
Compliance With Laws; Permits; Anti-Corruption. 16 Section 3.14 Environmental
Matters. 16 Section 3.15 Employee Benefit Matters. 17 Section 3.16 Employment
Matters. 18 Section 3.17 Taxes. 18 Section 3.18 Brokers. 19



 



ii

 

 

Section 3.19 Transactions With Related Persons. 19 Section 3.20 Product
Liability; Regulatory Compliance. 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF INVESTOR 20 Section 4.01 Organization and Authority of Investor. 20 Section
4.02 No Conflicts; Consents. 21 Section 4.03 Investment Purpose; Accredited
Investor. 21 Section 4.04 Brokers. 21 Section 4.05 Sufficiency of Funds. 21
Section 4.06 Legal Proceedings. 21 Section 4.07 Agreement to Comply with the
Securities Act; Legend. 22 ARTICLE V INDEMNIFICATION 22 Section 5.01 Survival.
22 Section 5.02 Indemnification By Company. 22 Section 5.03 Certain Limitations.
23 Section 5.04 Payments. 23 Section 5.05 Tax Treatment of Indemnification
Payments. 23 Section 5.06 Effect of Investigation. 23 Section 5.07 Exclusive
Monetary Remedy. 24 ARTICLE VI MISCELLANEOUS 24 Section 6.01 Confidentiality;
Public Announcements. 24 Section 6.02 Expenses. 24 Section 6.03 Notices. 24
Section 6.04 Interpretation. 25 Section 6.05 Headings. 26 Section 6.06
Severability. 26 Section 6.07 Entire Agreement. 26 Section 6.08 Successors and
Assigns. 26 Section 6.09 No Third-Party Beneficiaries. 26 Section 6.10 Amendment
and Modification; Waiver. 26

 



iii

 

 

Section 6.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 27
Section 6.12 Specific Performance. 27 Section 6.13 Counterparts. 28

 

 

EXHIBITS





 



Exhibit A Form of Investor Rights Agreement     Exhibit B Form of Warrant    
Exhibit C-1 Form of Heavenly Standstill Agreement     Exhibit C-2 Form of SOL
Standstill Agreement     Exhibit D Form of D&O Indemnification Agreement    
Exhibit E Budget

 



 



 



 

 

 



iv

 



 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”), dated as of July 11,
2019, is entered into by and between Jones Soda Co., a Washington corporation
(the “Company”), and Heavenly RX Ltd., a British Columbia corporation
(“Investor”).

 

Recitals

 

WHEREAS, the Company wishes to sell to Investor, and Investor wishes to purchase
from the Company, 15,000,000 shares of common stock of the Company, and
simultaneously therewith, the Company shall issue to Investor a warrant to
purchase up to 15,000,000 shares of common stock of the Company, subject to the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I
Definitions

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly controlling, controlled by, or under common control with such
Person, where “control” and derivative terms mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Audited Balance Sheet” has the meaning set forth in Section 3.06.

 

“Audited Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Basket” has the meaning set forth in Section 5.03(a).

 

“Benefit Plan” has the meaning set forth in Section 3.15(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in either Toronto, Canada or Seattle, Washington are
authorized or required by Law to be closed for business.

 

“Cap” has the meaning set forth in Section 5.03(a).

 



1

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.02.

 

“Closing Date” has the meaning set forth in Section 2.02.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 2.01(a).

 

“Company” has the meaning set forth in the preamble.

 

“Company Board Approval” has the meaning set forth in Section 3.04(b).

 

“Company Fundamental Representations” has the meaning set forth in Section 5.01.

 

“Company Insurance Policies” has the meaning set forth in Section 3.11.

 

“Company Intellectual Property” has the meaning set forth in Section 3.10(a).

 

“Company SEC Documents” has the meaning set forth in Section 3.05(a).

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, loans, commitments, undertakings, indentures, joint ventures
and all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“D&O Indemnification Agreement” has the meaning set forth in Section 2.03(b).

 

“Derivative Securities” has the meaning set forth in Section 3.02(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Investor concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“EDGAR” has the meaning set forth in Section 3.05(a).

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 



2

 

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“FDA” has the meaning set forth in Section 3.20(b).

 

“Financial Statements” has the meaning set forth in Section 3.05(b).

 



3

 

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Intellectual Property” has the meaning set forth in Section 3.10(a).

 

“Intellectual Property Registrations” has the meaning set forth in Section
3.10(b).

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Indemnitees” has the meaning set forth in Section 5.02.

 

“Investor Org. Chart” has the meaning set forth in Section 4.01.

 

“Investor Rights Agreement” means the Investor Rights Agreement, in the form
attached to this Agreement as Exhibit A, dated as of the Closing Date, by and
among the Company, Investor and certain other existing shareholders of the
Company signatories thereto, as such agreement may be amended, restated or
modified from time to time.

 

“Knowledge of the Company” or “the Company’s Knowledge” or any other similar
knowledge qualification, means the actual or constructive knowledge of Jennifer
Cue, Eric Chastain, Joe Culp, Steve Gress, and Michael Fleming, after due
inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 3.09(a).

 

“Liabilities” has the meaning set forth in Section 3.06.

 

“Licensed Intellectual Property” has the meaning set forth in Section 3.10(a).

 



4

 

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification under this Agreement and the cost of pursuing any insurance
providers; provided, that “Losses” shall not include speculative or punitive
damages, except in the case of fraud or to the extent actually awarded to a
Governmental Authority or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the business, results of operations, prospects,
financial condition or assets of the Company and the Subsidiaries, taken as a
whole, provided, however, that “Material Adverse Effect” shall not include any
event, occurrence, fact, condition or change, directly or indirectly, arising
out of or attributable to: (i) general economic or political conditions; (ii)
conditions generally affecting the industries in which the Company operates;
(iii) any changes in financial or securities markets in general, including,
without limitation, changes to the credit or equity markets in general, such as
changes in interest rates or the availability of financing; (iv) acts of war
(whether or not declared), armed hostilities or terrorism, or the escalation or
worsening thereof; (v) any action required or permitted by this Agreement; (vi)
any changes in applicable Laws or accounting rules, including GAAP; (vii) the
public announcement, pendency or completion of the transactions contemplated by
this Agreement; (viii) acts of god, such as fires, hurricanes, tornadoes,
floods, earthquakes, or other natural disasters; or (ix) changes requested or
consented to by the Investor or its Representatives, regardless of whether
required under this Agreement, except, however, in the case of the foregoing
clauses (i) through (ix), if any such event, occurrence, fact, condition or
change has had a disproportionate effect on the Company and the Subsidiaries as
compared to other participants in the industries in which the Company and the
Subsidiaries participate.

 

“Material Contracts” has the meaning set forth in Section 3.08.

 

“NDA” has the meaning set forth in Section 6.01(a).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.09(b).

 

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, governmental entity, or other entity.

 

“Purchase Price” has the meaning set forth in Section 2.01(b).

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

 



5

 

 

“Representative” means, as to any Person, such Person’s Affiliates, and its and
their respective directors, officers, employees, managing members, general
partners, agents and consultants (including attorneys, financial advisors and
accountants).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as in effect from time to
time.

 

“Shares” has the meaning set forth in Section 2.01(a).

 

“Standstill Agreement” has the meaning set forth in Section 2.03(a).

 

“Subsidiaries” has the meaning set forth in Section 3.03(a).

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement, the Warrant, the Investor Rights
Agreement, the Standstill Agreement and the D&O Indemnification Agreements.

 

“Union” has the meaning set forth in Section 3.16.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

“Warrant” has the meaning set forth in Section 2.01(a).

 

ARTICLE II
Purchase and Sale

 

Section 2.01       Purchase and Sale.

 

(a)               Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall sell to Investor, and Investor
shall purchase from the Company, (i) 15,000,000 shares (the “Shares”) of common
stock of the Company, no par value (“Common Stock”), and (ii) a warrant in the
form attached to this Agreement as Exhibit B (the “Warrant”) representing the
right to acquire up to 15,000,000 shares of Common Stock, subject to adjustment
as set forth in the Warrant.

 



6

 

 

(b)               The aggregate purchase price for the Shares and the Warrant is
an aggregate amount of $9,000,000 (the “Purchase Price”) in cash, which shall be
paid by wire transfer of immediately available funds.

 

Section 2.02       Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares and the Warrant shall take place
at a closing (the “Closing”) to be held on the date of this Agreement (the
“Closing Date”), remotely by electronic exchange and overnight delivery of
signatures and documents, or by such other method as the Company and Investor
may mutually agree upon in writing.

 

Section 2.03       Transactions Effected at the Closing. 

 

(a)               At the Closing, Investor shall deliver to the Company:

 

(i)                 the Purchase Price by wire transfer of immediately available
funds to an account of the Company designated in writing by the Company to
Investor prior to the Closing;

 

(ii)              the Warrant, duly executed by an authorized officer of
Investor;

 

(iii)            the Investor Rights Agreement, duly executed by an authorized
officer of Investor; and

 

(iv)             the Standstill Agreement, in the form attached to this
Agreement as Exhibit C-1 (the “Heavenly Standstill Agreement”), duly executed by
an authorized officer of Investor, and the Standstill Agreement, in the form
attached to this Agreement as Exhibit C-2 (the “SOL Standstill Agreement”), duly
executed by an authorized officer of SOL Global Investments Corp., an Ontario
corporation (“SOL”).

 

(b)               At the Closing, the Company shall deliver to Investor:

 

(i)                 the Shares via book entry with the Company’s transfer agent;

 

(ii)              the Warrant, duly executed by an authorized officer of the
Company;

 

(iii)            the Investor Rights Agreement, duly executed by an authorized
officer of the Company and the shareholders of the Company signatories thereto;

 

(iv)             an Indemnification Agreement, in the form attached to this
Agreement as Exhibit D (the “D&O Indemnification Agreements”), for each of
Investor’s representatives designated to the board of directors of the Company
pursuant to the terms of the Investor Rights Agreement, duly executed by an
authorized officer of the Company;

 

(v)               a good standing certificate (or its equivalent) for the
Company and each Subsidiary from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which the Company or such
Subsidiary is organized; and

 



7

 

 

(vi)             a certificate of the Secretary (or equivalent officer) of the
Company certifying:

 

(A)             that attached thereto is a true and complete copy of the
resolutions or consent(s) containing the Company Board Approval, and that such
resolutions or consent(s) are in full force and effect as of the Closing and are
all the resolutions or consent(s) adopted in connection with the transactions
contemplated by this Agreement or the other Transaction Documents;

 

(B)              that the articles of incorporation and by-laws of the Company,
as filed with the SEC Documents, are true and correct and in full force and
effect as of the Closing; and

 

(C)              the names and signatures of the officers of the Company
authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered hereunder and thereunder.

 

Section 2.04       Use of Proceeds. The proceeds from the issuance of the Shares
and the Warrant (including any proceeds from any exercise of the Warrant) shall
be used by the Company for the purposes set forth in the budget attached to this
Agreement as Exhibit E.

 

Section 2.05       Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions of this Agreement and give effect to the transactions contemplated by
this Agreement.

 

ARTICLE III
Representations and Warranties of the Company

 

The Company represents and warrants to Investor that the statements contained in
this ARTICLE III are true and correct as of the Closing.

 

Section 3.01       Organization, Qualification and Authority of the Company. The
Company is a corporation duly organized and validly existing under the Laws of
the state of Washington and has full corporate power and authority (a) to enter
into this Agreement and the other Transaction Documents to which the Company is
a party, to carry out its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby, and (b) to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it has been and is currently conducted. The
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as currently conducted makes such licensing or qualification
necessary. The execution and delivery by the Company of this Agreement and any
other Transaction Document to which the Company is a party, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Company. This
Agreement has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by Investor) this Agreement constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except for laws affecting creditors’
rights generally and general principles of equity. When each other Transaction
Document to which the Company is or will be a party has been duly executed and
delivered by the Company (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of the Company enforceable against it in accordance with its
terms, except for laws affecting creditors’ rights generally and general
principles of equity.

 



8

 

 

Section 3.02       Capitalization.

 

(a)               The authorized and outstanding capital stock of the Company,
as of the Closing after giving effect to the transactions contemplated by this
Agreement, is as set forth on Section 3.02(a) of the Disclosure Schedules.

 

(b)               All of the issued and outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable
and were issued in compliance with all applicable federal and state securities
Laws. None of the issued and outstanding shares of capital stock of the Company
were issued in violation of any agreement, arrangement or commitment to which
the Company or any of its Affiliates (including any Subsidiary) is a party or is
subject to or in violation of any preemptive or similar rights of any Person. At
the Closing, the Shares will be duly authorized, validly issued, fully paid and
non-assessable, and Investor will own all of such Shares, free and clear of all
Encumbrances. The shares of Common Stock issuable upon exercise of the Warrant
have been duly reserved for issuance, and upon issuance in accordance with the
terms of the Warrant, will be duly authorized, validly issued, fully paid and
non-assessable, and Investor will own all of such shares, free and clear of all
Encumbrances. None of the Shares, the Warrant or the shares of Common Stock
issuable upon exercise of the Warrant shares will be issued in violation of any
agreement, arrangement or commitment to which the Company or any of its
Affiliates (including any Subsidiary) is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

(c)               Section 3.02(c) of the Disclosure Schedules sets forth, as of
the Closing after giving effect to the transactions contemplated by this
Agreement, all outstanding (i) stock options and restricted stock awards under
the Jones Soda Co. 2011 Incentive Plan and (ii) warrants, convertible securities
or other rights, agreements, arrangements or commitments of any character
relating to the capital stock of the Company or obligating the Company to issue
or sell any shares of capital stock of, or any other interest in, the Company
((i) and (ii), collectively, “Derivative Securities”), in each case, including
the number and kind of securities reserved for issuance on exercise or
conversion of any such securities or other rights. The Company does not have
outstanding, authorized, or in effect any stock appreciation, phantom stock,
profit participation or similar rights. There are no voting trusts, shareholder
agreements, proxies or other agreements, understandings or obligations in effect
with respect to the voting, transfer or sale (including any rights of first
refusal, rights of first offer or drag-along rights), issuance (including any
pre-emptive or anti-dilution rights), redemption or repurchase (including any
put or call or buy-sell rights), or registration (including any related lock-up
or market standoff agreements) of any shares of capital stock or other
securities of the Company.

 



9

 

 

Section 3.03       Subsidiaries.

 

(a)               The Company owns 100% of the outstanding capital stock of each
of Jones Soda Co. (USA) Inc., a Washington corporation, and Jones Soda (Canada)
Inc., a British Columbia corporation (each, a “Subsidiary,” and collectively,
the “Subsidiaries”). Section 3.03(a) of the Disclosure Schedules sets forth the
authorized capital stock of each Subsidiary and the issued and outstanding
shares of each Subsidiary. Other than the Company’s ownership of the
Subsidiaries, neither the Company nor any Subsidiary, directly or indirectly,
owns, controls or has any capital stock or other ownership interest in any other
Person.

 

(b)               Each Subsidiary is a corporation duly organized, validly
existing and in good standing under the Laws of the state or province of its
formation and has full corporate power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as it has been and is currently conducted. Each Subsidiary is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary.

 

(c)               There are no Derivative Securities relating to the capital
stock of either Subsidiary or obligating either Subsidiary to issue or sell any
shares of capital stock of, or any other interest in, such Subsidiary. Neither
Subsidiary has outstanding, authorized, or in effect any stock appreciation,
phantom stock, profit participation or similar rights. There are no voting
trusts, shareholder agreements, proxies or other agreements, understandings or
obligations in effect with respect to the voting, transfer or sale (including
any rights of first refusal, rights of first offer or drag-along rights),
issuance (including any pre-emptive or anti-dilution rights), redemption or
repurchase (including any put or call or buy-sell rights), or registration
(including any related lock-up or market standoff agreements) of any shares of
capital stock or other securities of either Subsidiary.

 

Section 3.04       No Conflicts; Consents.

 

(a)               The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the articles of incorporation, by-laws or other
organizational documents of the Company or any Subsidiary; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to the Company or any Subsidiary; (c) (i) require the consent
or waiver of, notice to or other action by any Person under, (ii) conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under, or
(iii) result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel (including the creation or acceleration
of any payment obligation) (A) any Contract to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of its properties and assets are subject (including any Material
Contract) or (B) any Permit affecting the properties, assets or business of the
Company or any Subsidiary; or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on any properties or assets of the
Company or any Subsidiary. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Company or any Subsidiary in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 



10

 

 

(b)               The board of directors of the Company, by unanimous written
consent or by resolutions duly adopted by a unanimous vote at a meeting of all
directors of the Company duly called and held, in each case which approval has
not been rescinded or modified in any way, has: (i) determined that this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, upon the terms and subject to the conditions set forth
herein and therein, are fair to, and in the best interests of, the Company and
its shareholders; (ii) approved and declared advisable this Agreement and the
other Transaction Documents, including the execution, delivery, and performance
hereof and thereof, and the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents, upon the terms and subject
to the conditions set forth herein and therein; and (iii) approved Investor
becoming an “acquiring person” in compliance with Revised Code of Washington
23B.19.040(1)(a)(ii) (collectively, the “Company Board Approval”). No vote of
the Company’s shareholders is required in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

 

Section 3.05       SEC Filings; Financial Statements.

 

(a)               The Company has timely filed with or furnished to, as
applicable, the SEC all registration statements, prospectuses, reports
(including any Current Report on Form 8-K), schedules, forms, statements, and
other documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC (the “Company
SEC Documents”). True, correct, and complete copies of all Company SEC Documents
are publicly available in the Electronic Data Gathering, Analysis, and Retrieval
database of the SEC (“EDGAR”). As of their respective filing dates or, if
amended or superseded by a subsequent filing prior to the date of this
Agreement, as of the date of the last such amendment or superseding filing (and,
in the case of registration statements and proxy statements, on the dates of
effectiveness and the dates of the relevant meetings, respectively), each of the
Company SEC Documents complied as to form in all material respects with the
applicable requirements of the Securities Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002, and the rules and regulations of the SEC thereunder
applicable to such Company SEC Documents. None of the Company SEC Documents,
including any financial statements, schedules, or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing prior to the date of this Agreement, as of the
date of the last such amendment or superseding filing), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. To the Knowledge
of the Company, none of the Company SEC Documents is the subject of ongoing SEC
review or outstanding SEC investigation and there are no outstanding or
unresolved comments received from the SEC with respect to any of the Company SEC
Documents. None of the Subsidiaries is required to file or furnish any forms,
reports, or other documents with the SEC.

 



11

 

 

(b)               Each of the consolidated financial statements (including, in
each case, any notes and schedules thereto) contained in or incorporated by
reference into the Company SEC Documents (the “Financial Statements”): (i)
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto as of their respective dates; (ii)
was prepared in accordance with GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all
material respects the consolidated financial position and the results of
operations, changes in shareholders’ equity, and cash flows of the Company and
its consolidated Subsidiaries as of the respective dates of and for the periods
referred to in such financial statements, subject, in the case of unaudited
interim financial statements, to normal and year-end audit adjustments as
permitted by GAAP and the applicable rules and regulations of the SEC (but only
if the effect of such adjustments would not, individually or in the aggregate,
be material).

 

Section 3.06       Undisclosed Liabilities. The audited consolidated balance
sheet of the Company dated as of December 31, 2018 (the “Audited Balance Sheet
Date”) contained in the Company SEC Documents is hereinafter referred to as the
“Audited Balance Sheet.” Neither the Company nor any Subsidiary has any
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except (a) those which are
adequately reflected or reserved against in the Audited Balance Sheet as of the
Audited Balance Sheet Date, (b) those which have been incurred in the ordinary
course of business consistent with past practice since the Audited Balance Sheet
Date and which are not, individually or in the aggregate, material in amount,
(c) those which are reflected on the consolidated balance sheet of the Company
dated as of March 31, 2019, as filed with the Company’s Quarterly Report on Form
10-Q for the period ended March 31, 2019, and (d) that which are set forth on
Section 3.06 of the Disclosure Schedules.

 

Section 3.07       Absence of Certain Changes, Events and Conditions. Except as
set forth on Section 3.07(a) of the Disclosure Schedules, since the Audited
Balance Sheet Date, (a) the Company and each Subsidiary has conducted its
business only in the ordinary course, and (b) there has not occurred any
Material Adverse Effect or any event, occurrence or development that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect in the foreseeable future.

 



12

 

 

Section 3.08       Material Contracts. The Company’s Annual Report on Form 10-K
for the year ended December 31, 2018 (the “2018 Form 10-K”), and subsequent
reports filed by the Company with the SEC under the Exchange Act, collectively
include every “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the Securities Act) of the Company and the Subsidiaries
required to be filed as an exhibit to such reports (the “Material Contracts”).
Each Material Contract is valid and binding on the Company or the respective
Subsidiary, as applicable, in accordance with its terms and is in full force and
effect. Neither the Company nor any Subsidiary nor, to the Company’s Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under any Material Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder.

 

Section 3.09       Title to Assets; Real Property. 

 

(a)               Neither the Company nor any Subsidiary owns any real property.
With respect to each parcel of real property leased or subleased by the Company
or any Subsidiary (including any buildings, structures and facilities located
thereon, the “Leased Real Property”), the disclosure under Item 2 of the 2018
Form 10-K is true and correct as of the Closing.

 

(b)               The Company or a Subsidiary has good and valid title to, or a
valid leasehold interest in, all Leased Real Property and all personal property
and other assets reflected in the Audited Balance Sheet or acquired after the
Audited Balance Sheet Date, other than properties and assets sold or otherwise
disposed of in the ordinary course of business consistent with past practice
since the Audited Balance Sheet Date. All such Leased Real Property, properties
and assets are free and clear of Encumbrances, except for the following
(collectively referred to as “Permitted Encumbrances”):

 

(i)                 liens for Taxes not yet due and payable or being contested
in good faith by appropriate procedures and for which there are adequate
accruals or reserves on the Audited Balance Sheet;

 

(ii)              mechanics, carriers’, workmen’s, repairmen’s or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent and which are not, individually
or in the aggregate, material to the business of the Company and the
Subsidiaries, as a whole;

 

(iii)            easements, rights of way, zoning ordinances and other similar
encumbrances affecting the Leased Real Property which are not, individually or
in the aggregate, material to the business of the Company and the Subsidiaries,
as a whole; or

 

(iv)             liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company and the Subsidiaries,
as a whole; and

 



13

 

 

(v)               those Encumbrances set forth in Section 3.09(b) of the
Disclosure Schedules.

 

(c)               The use and operation of the Leased Real Property in the
conduct of the business of the Company and the Subsidiaries do not violate in
any material respect any Law, covenant, condition, restriction, license, permit
or agreement to which the Company is a party or, to the Company’s Knowledge, to
which any third party is a party. There are no Actions pending nor, to the
Company’s Knowledge, threatened against or affecting the Leased Real Property or
any portion thereof or interest therein in the nature of, or in lieu of,
condemnation or eminent domain proceedings.

 

Section 3.10       Intellectual Property. 

 

(a)               “Intellectual Property” means all of the following and similar
intangible property and related proprietary rights, interests and protections,
however arising, pursuant to the Laws of any jurisdiction throughout the world,
including such property that is owned by the Company or any Subsidiary (“Company
Intellectual Property”) and that in which the Company or any Subsidiary holds
exclusive or non-exclusive rights or interests granted by license from other
Persons, including the Company or any Subsidiary (“Licensed Intellectual
Property”):

 

(i)                 trademarks, service marks, trade names, brand names, logos,
trade dress and other proprietary indicia of goods and services, whether
registered or unregistered, and all registrations and applications for
registration of such trademarks, including intent-to-use applications, all
issuances, extensions and renewals of such registrations and applications and
the goodwill connected with the use of and symbolized by any of the foregoing;

 

(ii)              internet domain names, whether or not trademarks;

 

(iii)            social media accounts, including registration information, if
applicable;

 

(iv)             original works of authorship in any medium of expression,
whether or not published, all copyrights (whether registered or unregistered),
all registrations and applications for registration of such copyrights, and all
issuances, extensions and renewals of such registrations and applications;

 

(v)               confidential information, formulas, designs, devices,
technology, know-how, research and development, inventions, methods, processes,
compositions and other trade secrets, whether or not patentable; and

 

(vi)             patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications and all issuances, divisions,
continuations, continuations-in-part, reissues, extensions, reexaminations and
renewals of such patents and applications.

 



14

 

 

(b)               Section 3.10(b) of the Disclosure Schedules lists all
trademarks, patents and copyrights constituting Company Intellectual Property
that are either (i) subject to any issuance, registration, application or other
filing by, to or with any Governmental Authority or authorized private registrar
in any jurisdiction (collectively, “Intellectual Property Registrations”),
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing; or (ii) used
in or necessary for the current or planned business or operations of the Company
or any Subsidiary. All required filings and fees related to the Intellectual
Property Registrations have been timely filed with and paid to the relevant
Governmental Authorities and authorized registrars, and all Intellectual
Property Registrations are otherwise in good standing.

 

(c)               Except as set forth in Section 3.10(c) of the Disclosure
Schedules, the Company or a Subsidiary owns, exclusively or jointly with other
Persons, all right, title and interest in and to the Company Intellectual
Property, free and clear of Encumbrances. The Company and the Subsidiaries are
in material compliance with all legal requirements applicable to the Company
Intellectual Property and the ownership and use thereof by the Company or any
Subsidiary.

 

(d)               With respect to each license, sublicense or other agreement
whereby the Company or any Subsidiary is granted rights, interests or authority
(whether on an exclusive or non-exclusive basis) with respect to any Licensed
Intellectual Property that is used in or necessary for the current or planned
business or operations of the Company or any Subsidiary, all such agreements are
valid, binding and enforceable between the Company or such Subsidiary, on the
one hand, and the other parties thereto, on the other hand. The Company or such
Subsidiary and such other parties are in material compliance with the terms and
conditions of such agreements.

 

(e)               The Company Intellectual Property and Licensed Intellectual
Property as currently owned, licensed or used, or proposed to be used, by the
Company or any Subsidiary, and the conduct of the business of the Company and
the Subsidiaries as currently and formerly conducted and proposed to be
conducted have not, do not and will not infringe, violate or misappropriate the
Intellectual Property of any Person. Neither the Company nor any Subsidiary has
received any communication, and no Action has been instituted, settled or, to
the Company’s Knowledge, threatened that alleges any such infringement,
violation or misappropriation, and none of the Company Intellectual Property are
subject to any outstanding Governmental Order.

 

(f)                To the Knowledge of the Company, no Person has infringed,
violated or misappropriated, or is infringing, violating or misappropriating,
any Company Intellectual Property.

 



15

 

 

Section 3.11       Insurance. The Company and the Subsidiaries maintain
insurance (including the D&O Policy, the “Company Insurance Policies”) of the
type and in the amounts customarily carried by Persons conducting a business
similar to the Company and the Subsidiaries. The Company Insurance Policies are
in full force and effect and shall remain in full force and effect following the
consummation of the transactions contemplated by this Agreement. The Company
Insurance Policies are sufficient for compliance with all applicable Laws and
Contracts to which the Company or any Subsidiary is a party or by which it is
bound. There are no claims related to the business of the Company and the
Subsidiaries pending under any such Insurance Policies as to which coverage has
been questioned, denied or disputed or in respect of which there is an
outstanding reservation of rights. Section 3.11 of the Disclosure Schedules sets
forth the Company’s directors’ and officers’ liability insurance policy,
including the general terms, coverage amounts and covered individuals (the “D&O
Policy”).

 

Section 3.12       Legal Proceedings; Governmental Orders. 

 

(a)               Except as set forth in Section 3.12(a) of the Disclosure
Schedules, there are no Actions pending or, to the Company’s Knowledge,
threatened against or by the Company or any Affiliate (including any Subsidiary)
affecting any of the properties or assets of the Company or any Subsidiary, or
that challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

(b)               Except as set forth in Section 3.12(b) of the Disclosure
Schedules, there are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any
Subsidiary or any of their respective properties or assets. The Company and each
Subsidiary is in compliance with the terms of each Governmental Order set forth
in Section 3.12(b) of the Disclosure Schedules. To the Company’s Knowledge, no
event has occurred or circumstances exist that may constitute or result in (with
or without notice or lapse of time) a violation of any such Governmental Order.

 

Section 3.13       Compliance With Laws; Permits; Anti-Corruption. 

 

(a)               Except as set forth in Section 3.13(a) of the Disclosure
Schedules, the Company and each Subsidiary has complied, and is now complying,
in all material respects, with all Laws applicable to it or its business,
properties or assets.

 

(b)               All Permits required for the Company or any Subsidiary to
conduct its business have been obtained by it and are valid and in full force
and effect. All fees and charges with respect to such Permits as of the date of
this Agreement have been paid in full. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any such Permit.

 

(c)               Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any Representative or other person associated with or acting on
behalf of the Company or any Subsidiary, has violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, the Corruption of
Foreign Public Officials Act (Canada) or any other applicable anti-corruption or
anti-bribery law, including any rules or regulations promulgated thereunder.

 



16

 

 

Section 3.14       Environmental Matters. The Company and each Subsidiary is
currently and has been in material compliance with all Environmental Laws, and
neither the Company nor any Subsidiary has received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements.
The Company and each Subsidiary has obtained and is in material compliance with
all Environmental Permits necessary for the ownership, lease, operation or use
of the business or assets of the Company and such Subsidiary. To the Company’s
Knowledge, there is no condition, event or circumstance that might prevent or
impede, after the Closing Date, the ownership, lease, operation or use of the
business or assets of the Company or any Subsidiary as currently carried out. To
the Knowledge of the Company, no real property currently or formerly owned,
operated or leased by the Company or any Subsidiary is listed on, or has been
proposed for listing on, the National Priorities List (or CERCLIS) under CERCLA,
or any similar state list. There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of the
Company or any Subsidiary or any real property currently owned, operated or
leased by the Company or any Subsidiary or, to the Knowledge of the Company,
formerly owned, operated or leased by the Company or any Subsidiary.

 

Section 3.15       Employee Benefit Matters. 

 

(a)               Section 3.15(a) of the Disclosure Schedules contains a true
and complete list of each “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (as amended, and including
the regulations thereunder, “ERISA”), whether or not written and whether or not
subject to ERISA, and each supplemental retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, equity,
change in control, retention, severance, salary continuation, and other similar
agreement, plan, policy, program, practice, or arrangement which is or has been
established, maintained, sponsored, or contributed to by the Company or any
Subsidiary or under which the Company or any Subsidiary has or may have any
Liability (each, a “Benefit Plan”).

 

(b)               Each Benefit Plan has been established, administered, and
maintained in accordance with its terms and in material compliance with all
applicable Laws (including ERISA and the Code). Except as set forth on Section
3.15(b) of the Disclosure Schedules, nothing has occurred with respect to any
Benefit Plan that has subjected or could reasonably be expected to subject the
Company or any Subsidiary to a civil action, penalty, surcharge, or Tax under
applicable Law or which would jeopardize the previously-determined qualified
status of any Benefit Plan. All benefits, contributions, and premiums relating
to each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles. Benefits accrued
under any unfunded Benefit Plan have been paid, accrued or adequately reserved
for to the extent required by GAAP.

 



17

 

 

(c)               Except as set forth on Section 3.15(c) of the Disclosure
Schedules, neither the Company nor any Subsidiary has: (i) incurred, nor
reasonably expects to incur, any Liability under Title I or Title IV of ERISA or
related provisions of the Code or applicable Law relating to any Benefit Plan;
or (ii) incurred, nor reasonably expects to incur, any Liability to the Pension
Benefit Guaranty Corporation. To the Knowledge of the Company, no complete or
partial termination of any Benefit Plan has occurred or is expected to occur.

 

(d)               Neither the Company nor any Subsidiary has now, or at any
time, contributed to, sponsored, or maintained any: (i) “multiemployer plan” as
defined in Section 3(37) of ERISA; (ii) “single-employer plan” as defined in
Section 4001(a)(15) of ERISA; (iii) “multiple employer plan” as defined in
Section 413(c) of the Code; (iv) “multiple employer welfare arrangement” as
defined in Section 3(40) of ERISA; (v) a leveraged employee stock ownership plan
described in Section 4975 (e)(7) of the Code; or (vi) any other Benefit Plan
subject to required minimum funding requirements.

 

Section 3.16       Employment Matters.  All wages, commissions and bonuses,
payable to employees, independent contractors or consultants of the Company or
any Subsidiary, for services performed on or prior to the date of this Agreement
have been paid in the ordinary course of business consistent with past practice.
Neither the Company nor any Subsidiary is, nor has been, a party to, bound by,
or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, “Union”). To the
Company’s Knowledge, no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. The Company and
each Subsidiary is and has been in material compliance with the terms of all
applicable Laws pertaining to employment and employment practices, including all
Laws relating to labor relations, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration,
classification, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance.

 

Section 3.17       Taxes. Except as set forth in Section 3.17 of the Disclosure
Schedules:

 

(a)               The Company (and, if applicable, each Subsidiary) has timely
filed all Tax Returns that it was required to file. All such Tax Returns were
complete and correct in all respects. All Taxes due and owing by the Company or
any Subsidiary (whether or not shown on any Tax Return) have been timely paid;

 

(b)               The Company and each Subsidiary has withheld and paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, customer, shareholder or
other party, and complied with all information reporting and backup withholding
provisions of applicable Law;

 

(c)               No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company or any Subsidiary;

 



18

 

 

(d)               All deficiencies asserted, or assessments made, against the
Company or any Subsidiary as a result of any examinations by any taxing
authority have been fully paid;

 

(e)               Neither the Company nor any Subsidiary is a party to any
Action by any taxing authority. There are no pending or threatened Actions by
any taxing authority; and

 

(f)                Neither the Company nor any Subsidiary (i) has been a member
of an affiliated, combined, consolidated or unitary Tax group for Tax purposes
or (ii) to the Knowledge of the Company, has Liability for Taxes of any Person
(other than the Company) under Treasury Regulations Section 1.1502-6 (or any
corresponding provision of state, local or foreign Law), as transferee or
successor, by contract or otherwise.

 

Section 3.18       Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Company or any Subsidiary.

 

Section 3.19       Transactions With Related Persons. Except as set forth on
Section 3.19 of the Disclosure Schedules, the Company’s Definitive Proxy
Statement, filed with the SEC on March 26, 2019, discloses every transaction or
proposed transaction required to be disclosed under Item 404 of Regulation S-K
of the Securities Act. Since January 1, 2019, no transaction has occurred or
been proposed that would or will require disclosure under Item 404 of Regulation
S-K of the Securities Act in the Company’s Definitive Proxy Statement to be
filed with respect to the Company’s 2020 annual meeting of shareholders.

 

Section 3.20       Product Liability; Regulatory Compliance.

 

(a)               The Company and the Subsidiaries do not provide any warranties
with respect to their products other than the express warranties contained in
customer agreements set forth on Section 3.20(a) of the Disclosure Schedule.
There has been no occurrence which would give rise to, or form the basis of, any
product liability, liability for injuries to individuals or liability for breach
of warranty (whether covered by insurance or not) on the part of the Company or
any Subsidiary with respect to products designed, manufactured, distributed,
marketed or sold by the Company or any Subsidiary, in each case, subject to any
applicable reserves of specifically identified in the Audited Balance Sheet.

 



19

 

 

(b)               Each product manufactured, purchased, produced, distributed,
labeled, sold, stored or delivered by the Company or any Subsidiary (including
any finished goods inventory) at the time at which such product was
manufactured, purchased, distributed, labeled, sold, stored or delivered by the
Company or any Subsidiary, (i) was in conformity with all applicable contractual
requirements, including any product specifications and any express or implied
warranties, (ii) have been manufactured, purchased, distributed, labeled, sold,
stored and delivered (as applicable) in compliance with all Laws, including all
food and beverage Laws, including labeling, (iii) since coming in the possession
of the Company or any Subsidiary has been manufactured, purchased, produced,
distributed, labeled, sold, stored and delivered, as applicable, in accordance
with appropriate “Good Manufacturing Practices” or similar practices that may be
promulgated under the food and beverage Laws, and (iv) (A) is not, or was not,
as applicable adulterated or misbranded within the meaning of food and beverage
Laws, (B) is not, or was not, as applicable, prohibited from being introduced
into interstate commerce under the provisions of any food or beverage Laws, and
(C) did not contain, or does not contain, as applicable, a hazardous substance
or a banned substance within the meaning of any of any food or drug Laws.
Section 3.20(b) of the Disclosure Schedule sets forth all recalls, withdrawals
or suspensions of products manufactured, purchased, produced, distributed,
labeled, sold, stored or delivered by the Company or any Subsidiary. None of the
Company or any Subsidiary has received written notice of or otherwise is aware
of, any U.S. Food & Drug Administration (“FDA”) or other Governmental Authority
notices of warning or withholding, suspension or withdrawal of Inspection,
seizure, criminal referral or other similar federal, state or private
enforcement actions with respect to any product manufactured, purchased,
produced, distributed, labeled, sold, stored or delivered by the Company or any
Subsidiary. To the Company's Knowledge there are no facts, events or conditions
that would reasonably be expected to furnish a basis for an injunction from or
an award of damages (other than those that are insured or immaterial) with
respect to, any product of the Company or any Subsidiary; or which would
otherwise reasonably be expected to cause the Company or any Subsidiary to
withdraw, recall or suspend or have enjoined any product from any market or to
terminate or suspend distribution of such product. Neither the Company nor any
Subsidiary is subject (or has been subject) to any adverse inspection finding,
recall, investigation, penalty assessment, audit or other compliance or
enforcement action by the FDA or any other federal, state, or foreign
Governmental Authority having responsibility for the regulation of the current
and/or proposed products of the Company or any Subsidiary. The Company and the
Subsidiaries have obtained all necessary approvals and authorizations from the
FDA and other Governmental Authorities for their current and past business
activities and validly holds all accreditations and certifications that are
necessary to operate their business and that they are contractually obligated to
maintain, including Global Food Safety Initiative (GFSI) certifications, if
contractually mandated. None of the Company nor any Subsidiary has made any
materially false statements or materially false omissions in their applications
or other submissions to the FDA or other Governmental Authority. The Company and
the Subsidiaries are in material compliance with all regulations and
requirements of the FDA and other Governmental Authorities. None of the Company
or any Subsidiary has received any information or report from the FDA or other
Governmental Authorities indicating or claiming that their products are unsafe
or defective or that the applicable authorities will be unwilling to grant the
necessary product approvals.

 



20

 

 

ARTICLE IV
Representations and Warranties of Investor

 

Investor represents and warrants to the Company that the statements contained in
this ARTICLE IV are true and correct as of the Closing.

 

Section 4.01       Organization and Authority of Investor. Investor is a
corporation duly organized, validly existing and in good standing under the Laws
of the Canadian Province of British Columbia. Investor has full corporate power
and authority to enter into this Agreement and the other Transaction Documents
to which Investor is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Investor of this Agreement and any other
Transaction Document to which Investor is a party, the performance by Investor
of its obligations hereunder and thereunder and the consummation by Investor of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of Investor. This Agreement has been
duly executed and delivered by Investor, and (assuming due authorization,
execution and delivery by the Company) this Agreement constitutes a legal, valid
and binding obligation of Investor enforceable against Investor in accordance
with its terms, except for laws affecting creditors’ rights generally and
general principles of equity. When each other Transaction Document to which
Investor is or will be a party has been duly executed and delivered by Investor
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Investor enforceable against it in accordance with its terms,
except for laws affecting creditors’ rights generally and general principles of
equity. Prior to the date hereof, the Investor has delivered an organizational
chart of Investor and its Affiliates (including, without limitation, SOL), which
contains, for each Person in the organizational chart that is not an individual
(a) the name and jurisdiction of incorporation or formation for each such
Person, (b) the names of each officer and director of each Person, and (c) each
owner of more than 10% of the outstanding capital stock or ownership percentages
of each Person (the “Investor Org Chart”). The Investor Org Chart is true and
complete as of the date hereof.

 

Section 4.02       No Conflicts; Consents. The execution, delivery and
performance by Investor of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the articles of
incorporation, by-laws or other organizational documents of Investor; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Investor; or (c) except as set forth in Section
4.02 of the Disclosure Schedules, require the consent, notice or other action by
any Person under any Contract to which Investor is a party. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Investor in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 

Section 4.03       Investment Purpose; Accredited Investor. Investor is
acquiring the Shares and the Warrant solely for its own account for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof. Investor acknowledges that the Shares and the Warrant are
not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares and the Warrant may not be transferred or
sold except pursuant to the registration provisions of the Securities Act of
1933, as amended or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable. Investor is an “accredited
investor” as defined in Section 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.

 



21

 

 

Section 4.04       Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Investor.

 

Section 4.05       Sufficiency of Funds. Buyer has sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

Section 4.06       Legal Proceedings. Except as set forth in Section 4.06 of the
Disclosure Schedules, there are no Actions pending or, to the Investor’s
knowledge, threatened against or by the Investor or any of its Affiliates that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

Section 4.07       Agreement to Comply with the Securities Act; Legend.
Investor, by acceptance of the Shares, agrees that Investor shall not offer,
sell or otherwise dispose of the Shares except under circumstances that will not
result in a violation of the Securities Act. The Shares (unless and until
registered under the Securities Act) shall be stamped, imprinted or notated with
a legend in substantially the form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH
SECURITIES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE
AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.”

 

ARTICLE V
Indemnification

 

Section 5.01       Survival. The representations and warranties contained in
this Agreement shall survive the Closing and shall remain in full force and
effect until the date that is 12 months following the Closing Date; provided,
however, that (i) the representations and warranties of the Company contained in
Sections 3.01, 3.02, 3.03, 3.04, 3.17 and 3.18 (the “Company Fundamental
Representations”) and the representations and warranties of the Company
contained in Section 3.10, and (ii) the representations and warranties of
Investor contained in ARTICLE IV, shall remain in full force and effect until
the date that is 24 months following the Closing Date. The covenants and
agreements contained in this Agreement shall survive the Closing and shall
remain in full force and effect indefinitely.

 



22

 

 

Section 5.02       Indemnification By Company. Subject to the other terms and
conditions of this ARTICLE V, the Company and each Subsidiary shall (and the
Company shall cause each Subsidiary to) jointly and severally indemnify and
defend and hold harmless each of Investor and its Affiliates and their
respective Representatives (collectively, the “Investor Indemnitees”) against,
and shall hold each of them harmless from and against, and shall pay and
reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Investor Indemnitees based upon, arising out of, with respect
to or by reason of:

 

(a)               any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any other
Transaction Document or in any certificate or instrument delivered by or on
behalf of the Company pursuant hereto and thereto; or

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement or any
other Transaction Document.

 

Section 5.03       Certain Limitations. 

 

(a)               Neither the Company nor any Subsidiary shall be liable to the
Investor Indemnitees for indemnification under Section 5.02(a) (a) unless and
until the aggregate amount of all Losses subject to indemnification under
Section 5.02(a) exceeds $100,000 (the “Basket”), in which case the Company and
each Subsidiary shall be liable only to the extent the aggregate amount of such
Losses exceeds the Basket, and (b) to the extent that the aggregate amount of
all Losses subject to indemnification under Section 5.02(a) exceeds the Purchase
Price (the “Cap”). Notwithstanding the foregoing, the Basket and the Cap shall
not apply with respect to any Losses based upon, arising out of, with respect to
or by reason of any inaccuracy in or breach of a Company Fundamental
Representation or with respect to fraud, criminal activity or willful misconduct
on the part of the Company or any Subsidiary.

 

(b)               For purposes of determining (i) any inaccuracy or breach of a
representation and warranty, (ii) the breach of any covenants and agreements and
(iii) calculating Losses subject to this ARTICLE V, any “materiality” or
“Material Adverse Effect” qualifications in such representations, warranties,
covenants and agreements shall be disregarded.

 

Section 5.04       Payments. Once a Loss is agreed to by the Company or finally
adjudicated to be payable in accordance with this ARTICLE V, the Company and
each Subsidiary shall satisfy its obligations within thirty (30) Business Days
of such agreement or final, non-appealable adjudication by wire transfer of
immediately available funds. The parties hereto agree that should the Company or
a Subsidiary not make full payment of any such obligations within such
five-Business Day period, any amount payable shall accrue interest from and
including the date of such agreement or such adjudication to the date such
payment has been made at a rate per annum equal to 12%. Such interest shall be
calculated on a daily basis from the date such amounts were required to be paid
until (but excluding) the date of actual payment, and on the basis of a 360-day
year.

 

Section 5.05       Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 



23

 

 

Section 5.06       Effect of Investigation. Neither the representations,
warranties and covenants of the Company, nor the right to indemnification of any
Investor Indemnitee making a claim under this ARTICLE V with respect thereto,
shall be affected or deemed waived by reason of any investigation made by or on
behalf of an Investor Indemnitee (including by any of its Representatives) or by
reason of the fact that an Investor Indemnitee or any of its Representatives
knew or should have known that any such representation or warranty is, was or
might be inaccurate, provided, however, that the Company shall not be liable
under this ARTICLE V for any Losses based upon or arising out of any inaccuracy
in or breach of any of the representations or warranties of the Company
contained in this Agreement to the extent such inaccuracy or breach was
disclosed by the Company in the Disclosure Schedules.

 

Section 5.07       Exclusive Monetary Remedy. Subject to Section 6.12, the
parties acknowledge and agree that their sole and exclusive monetary remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth in this
Agreement or otherwise relating to the subject matter of this Agreement, shall
be pursuant to the indemnification provisions set forth in this ARTICLE V. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth in this Agreement or otherwise relating to the subject matter of this
Agreement it may have against the other party hereto and its Affiliates and its
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this ARTICLE V. Nothing in this Section
5.07 shall limit any Person’s right to seek and obtain any equitable relief to
which any Person shall be entitled or to seek any remedy on account of any
party’s fraudulent, criminal or intentional misconduct.

 

ARTICLE VI
Miscellaneous

 

Section 6.01       Confidentiality; Public Announcements.

 

(a)               The parent company of Investor and the Company have previously
executed a Mutual Nondisclosure Agreement, dated as of April 22, 2019 (the
“NDA”), which the parties agree shall continue in full force and effect
following the Closing in accordance with its terms.

 

(b)               No party hereto shall issue any press release or make any
other public announcement or disclosure with respect to this Agreement and the
transactions contemplated in this Agreement without the prior written consent of
the other party, except for any press release, public announcement or other
public disclosure that is required by applicable listing standards, securities
or other laws or governmental regulations or by order of a court of competent
jurisdiction. Prior to making any such required disclosure the disclosing party
shall have given written notice to the non-disclosing party describing in
reasonable detail the proposed content of such disclosure and shall permit the
non-disclosing party to review and comment upon the form and substance of such
disclosure.

 



24

 

 

Section 6.02       Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

Section 6.03       Notices. All notices, requests, consents, claims, demands,
waivers and other communications under this Agreement shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
6.03):

 

If to the Company:   Address:   Jones Soda Co.         66 S Hanford St., Suite
150         Seattle, WA 98134     Facsimile:   (206) 624-6857     E-mail:  
finance@jonessoda.com     Attention:   Chief Executive Officer

 

with a copy to:   Address:   Summit Law Group, PLLC         315 Fifth Avenue S.,
Suite 1000         Seattle, WA 98104     Facsimile:   (206) 676-7001   
 E-mail:   andys@summitlaw.com; and         laurab@summitlaw.com   
 Attention:   Andy Shawber and Laura Bertin

 

If to Investor:   Address:   Heavenly RX Ltd.         1112 North Flagler Drive
        Fort Lauderdale, FL 33304     E-mail:   mbeedles@heavenlyrx.com   
 Attention:   Mike Beedles / Steve Avalon

 

with a copy to:   Address:   Dorsey & Whitney         TD Canada Trust Tower   
     Brookfield Place         161 Bay Street, Suite 4310         Toronto, ON,
Canada M5J 2S1     Facsimile:   1 (416) 367-7371     E-mail:  
raymer.richard@dorsey.com; and         van.horn.jonathan@dorsey.com   
 Attention:   Richard Raymer and Jonathan A. Van Horn

 



25

 

 

Section 6.04       Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “in this Agreement,” “hereof,” “hereby,” “hereto” and “hereunder” refer to
this Agreement as a whole. Unless the context otherwise requires, references in
this Agreement: (x) to Articles, Sections, Disclosure Schedules and Exhibits
mean the Articles and Sections of, and Disclosure Schedules and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to in this Agreement shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim in this Agreement.

 

Section 6.05       Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 6.06       Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.07       Entire Agreement. This Agreement, the other Transaction
Documents and the NDA constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter, including the Term Sheet
for Common Stock Financing of Jones Soda Co., dated as of June 7, 2019.

 

Section 6.08       Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed. No
assignment shall relieve the assigning party of any of its obligations under
this Agreement.

 

Section 6.09       No Third-Party Beneficiaries. Except as provided in ARTICLE
V, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 



26

 

 

Section 6.10       Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions of this Agreement
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 6.11       Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. 

 

(a)               This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

(b)               ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF WASHINGTON IN EACH CASE
LOCATED IN THE CITY OF SEATTLE AND COUNTY OF KING, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH IN THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.11(C).

 



27

 

 

Section 6.12       Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms of this Agreement and that the parties shall be
entitled to specific performance of the terms of this Agreement, in addition to
any other remedy to which they are entitled at law or in equity.

 

Section 6.13       Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[signature page follows]

 

 

 

 

 

 

 

 



28

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

COMPANY

 

JONES SODA CO.

 

By_/s/ Jennifer Cue____________________

Name: Jennifer Cue

Title: President and Chief Executive Officer

 

 

 

INVESTOR

 

HEAVENLY RX LTD.

 

By_/s/ Bradley Morris____________________

Name: Bradley Morris

Title: Director

 

 

 

 

 

 



[Signature Page to Securities Purchase Agreement]





 



